Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teaches or suggests a method of controlling a blow molding process by providing a mold with a boxing system having a fluidic circuit and a solenoid valve interposed on the circuit between the cylinder which actuates the insert and a source of fluid under pressure and a control unit linked to the solenoid valve and programmed to vary the flow rate setpoints thereof to drive the displacement of the boxing insert; the method comprising injecting during a preblowing phase into a blank in the mold with a fluid at a preblowing pressure; injecting during a blowing phase which occurs after the preblowing phase into the blank in the mold with a fluid at a blowing pressure higher than the preblowing pressure; displacing during a boxing phase the boxing insert from its retracted position to its extended position during at least one of the preblowing or blowing phases; measuring during real-time the position of the insert; developing during a construction phase based on the values of the position of the insert a boxing curve having the variations of the position of the insert as a function of time; determining based on a reference blowing curve the variations of pressure prevailing in the blank during the preblowing and blowing: a first inflection point (C) from which, during preblowing, the pressure is strictly increasing; a second inflection point (D) after the first point (C) and from which the slope of the curve shows an increase; detecting on the boxing curve: a boxing start instant making the start of the displacement of the insert; a boxing end instant making the arrival of the insert at the end of travel; measuring a first distance (D1) traveled by the boxing insert in a first time interval lying 
The closest prior art (Protais et al 2017/0326780 A1) discloses a similar blow molding process in which the travel of the insert is tracked by a measurement device (43), the insert being driven by a pressure source (34) having a pressure modifier (37) positioned between the pressure source and the cylinder of the boxing insert actuator as illustrated in figure 1; however, the control scheme acts to vary a start time of the boxing actuator instead of varying the speed of the actuator during the different intervals of blowing pressure as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/            Primary Examiner, Art Unit 1743                                                                                                                                                                                            	12/18/2021